Citation Nr: 1603038	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the appellant's countable income was excessive for the receipt of VA death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970 AND FROM February 1972 to January 1973.  He died in December 2008, and the appellant has been recognized by VA as his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2009 and August 2013 decisions by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center located at the Regional Office (RO) in Milwaukee, Wisconsin.   

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


REMAND

Prior to the Board's consideration of the evidence of record, additional action is required in order to afford the appellant all requisite due process with regard to her claims.

In August 2014, the appellant appointed a national veteran service organization as her representative.  However, in January 2015, the appellant submitted a VA-Form 21-22 assigning the Illinois Department of Veterans Affairs, a state representative, as her representative.  There is nothing of record that rescinds this appointment. 

An appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600.  When an appellant has appointed a representative, the RO gives the representative an opportunity to review the appeal and submit a statement regarding the appeal prior to certification and/or after receiving new evidence requiring additional action or completing an action on a Board remand.  See VA Adjudication Procedure Manual, M21-1, Part I.5.F.27.a.  The 646 can be executed when a hearing was not conducted, a hearing was conducted but the representative did not participate or additional evidence was submitted during or subsequent to the hearing or execution of the 646 or for exceptional circumstances indicating an additional 646 should be provided.  In this case, the appellant did not have a hearing.  Prior to certification to the Board, the RO did not appear to recognize that she had a representative of record, nor has there been recognition of the change of representative.  The Illinois Department of Veterans Affairs has not been afforded the opportunity to review this file at any time during the pendency of this claim.   Thus, in order to comply with due process of law, the appellant's representative must be provided the opportunity to review the record and offer written argument on the appellant's behalf.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The shall refer this case with all pertinent evidence to the appellant's local state representative for the purpose of execution of VA Form 1-646, Statement of Accredited Representative in Appealed Case.

2.  Then, the RO or AMC should respond appropriately.  Unless all benefits sought on appeal are granted, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

